Citation Nr: 0119031	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  98-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left leg disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision in which 
the RO determined that the veteran had not submitted new and 
material evidence to reopen his May 1988 claim of entitlement 
to service connection for a left leg disorder.  Entitlement 
to service connection for a left leg disorder was initially 
denied by RO decision of August 1988.  The veteran filed a 
notice of disagreement in April 1997, and a statement of the 
case (SOC) was issued in October 1997.  The veteran submitted 
a substantive appeal the same month, with no hearing 
requested.  By decision of October 2000, the Board remanded 
the case to the RO for readjudication consistent with cited 
court precedent and regulatory criteria, and for further 
evidentiary development.  Per Board remand instruction, the 
RO issued a supplemental SOC in January 2001, and the case 
was subsequently returned to the Board.

The Board observes that the veteran has filed a recent claim 
for service connection of diabetes and a skin disorder.  
These matters are being adjudicated by the RO, and are not 
before the Board for appellate review.


FINDINGS OF FACT

1.  In August 1988, the RO denied the veteran's claim of 
entitlement to service connection for a left leg disorder.  
The veteran did not file a timely notice of disagreement, and 
the rating decision became final.

2.  Evidence received since the August 1988 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
left leg disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for a left leg 
disorder.  38 U.S.C.A. §§ 1110, 5107, 5108, (West 1991 & 
Supp. 2000), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1988, the veteran filed a claim of entitlement to 
service connection for a left leg disorder he alleged 
originated in service.  The RO subsequently obtained complete 
service medical records, and provided a VA examination.  

At a preinduction examination in March 1965, the veteran 
reported that he fractured his left ankle in childhood, and 
that his ankle sprained easily.  His lower extremities were 
reported to be normal on examination.  In August 1965, he 
complained of pain in his left leg.  Later than month, he 
complained of pain in his ankles.  Four days later, he 
reported that he continued to have trouble with his left 
foot.  In September 1965, the veteran was seen complaining of 
pain in the left lower leg.  He reported doing heavy marching 
and running the previous week.  The impression was strain to 
the left lower leg.  Approximately one week later, he 
reported having leg trouble.  It was indicated that he had 
been seen several times previously.  In March 1966, the 
veteran was seen for questionable old trauma to the middle 
left anterior tibial area.  He reported that it caused pain 
intermittently.  An x-ray was negative.  At a separation 
examination in May 1967, the lower extremities were reported 
to be normal.  The veteran reported a history of a fracture 
of the left ankle, foot trouble, and swollen or painful 
joints.  He denied any lameness, arthritis or rheumatism or 
bone, joint or other deformity. 

In an August 1998 rating action, the RO denied the veteran's 
claim, finding that, while the veteran was treated for left 
lower leg pain in service, the veteran's in-service leg 
injury was acute and transitory in nature and resolved prior 
to his separation (the RO also raised the issue of a left 
ankle disorder).  The veteran failed to file a timely appeal 
of the RO's denial, and such action became final.  
38 U.S.C.A. § 7105(a), (b).

In June 1988, the veteran was examined by VA.  He reported 
leg pain only when running.  He did not list any medical 
providers from whom he had requested treatment for this 
condition.  He gave a history of pain in the left tibial area 
in service, but noted that x-rays were negative.  The 
examination revealed no deformity of the leg, no deformity or 
tenderness over the tibia, and no masses.  He walked without 
a limp and could walk on his heels and toes.  Both calves 
measured 39 centimeters.  An x-ray of the left lower leg 
revealed very little deformity of the posterior aspect of the 
tibia just below the midshaft, either representing a normal 
variation or an old post-traumatic change.  The diagnosis was 
history of occasional painful left leg, etiology 
undetermined.

The veteran filed a claim to reopen the aforementioned claim 
in October 1996.  In November 1996, the RO provided the 
veteran with notice of the new and material evidence needed 
to substantiate his claim, specifically evidence showing that 
his left lower leg disorder was incurred in or aggravated 
during his military service.  In November 1996, the veteran 
submitted a personal statement indicating that his left leg 
pain began in service, and had persisted since.

The RO obtained the veteran's treatment records from the 
Beckley VA Medical Center (VAMC).  Records revealed that the 
veteran was treated in August 1996 for left lower leg pain 
triggered by activity.  No diagnosis was provided, and the 
veteran was referred to primary care.  In September 1996, a 
complete physical examination was provided.  The examiner 
noted tenderness in the left pre-tibial area.  X-ray studies 
reveal a periosteal reaction of the left fibula, which the 
examiner determined was not of significance due to the age 
and health of the veteran.  In conclusion, the examiner 
assessed possible periostitis of the left fibula.  In October 
1996, the veteran was seen for pain in the left lower leg.  
The examiner reviewed x-ray films from the previous September 
1996 examination, and stated that no gross abnormalities were 
observed.  On physical examination, the examiner noted 
tenderness in the mid-distal area of the tibia, and diagnosed 
a painful distal tibia, etiology to be determined.  In 
November 1996, the veteran was seen for complaints of pain in 
his left shin.  The veteran was noted to be ambulatory, and 
no diagnosis was recorded.

In March 1997, the RO determined that new and material 
evidence had not been submitted to reopen the claim, as no 
competent medical evidence linked his left leg disorder to 
service (the RO also raised the issue of a left ankle 
disorder).  In his notice of disagreement, received in April 
1997, the veteran stated, in essence, that his left ankle 
should not be a consideration.  He attached copies of 
treatment records from the Beckley VAMC.  The treatment 
records were duplicative of the treatment records associated 
with the record previously, except for examination reports in 
November 1996 and April 1997.  In November 1996, the 
veteran's subjective complaints included some pain through 
the distal portion of his left leg upon running more than a 
quarter of a mile and flexing his left foot.  The examiner 
reported some tenderness along the veins in the mid-portion 
of the left leg, and one plus (1+) pitting edema in the area.  
X-ray results were reviewed and deemed negative.  No 
diagnosis was provided.  In April 1997, the examiner noted no 
abnormalities of the extremities, and noted the veteran's 
medical history by restating the September 1996 diagnosis, 
possible periostitis of the left fibula.

In April 1997, the RO determined that new and material 
evidence had not been submitted to reopen the claim, 
recharacterizing the veteran's disorder as a left ankle 
disorder.  The RO's rationale was that no competent medical 
evidence linked his left leg (ankle) disorder to service.  
The veteran submitted several statements following the April 
1997 RO decision, reiterating his opinion that his left leg 
disorder stemmed from basic training in service, and that 
medical records associated with the claims file supported his 
opinion.  In September 1997, the RO continued its 
determination of no new and material evidence to reopen the 
veteran's claim, characterizing the veteran's disorder as a 
left ankle disability with a claimed left leg disability.  In 
a statement later the same month, the veteran restated that 
his claim involved only a left leg condition.  In October 
1997, the RO issued a statement of the case.  In his 
substantive appeal received in October 1997, the veteran 
insisted the RO mistakenly characterized his disorder, and 
that his left lower leg was in question.

In February 1998, the RO requested updated treatment reports 
from the Beckley VAMC.  Treatment records included a January 
1998 examination that reported left tibia and fibula pain of 
chronic duration without acute injury known.

In a statement received in May 1998, the veteran stated that 
he did not have difficulties with his left ankle.  He 
mentioned he was examined by Dr. Gobunsky in May 1998, who 
diagnosed chronic periostitis of the shinbones.  The veteran 
attached a portion of Social Security Administration (SSA) 
documents, which reflected the same.  

The RO requested a VA examination in June 1998.  In July 
1998, a VA examiner indicated that there were no specific 
signs of periostitis and there was no objective medical 
reason for the veteran's chronic left leg pain from 1965 (in 
service) to the present.  Etiology of the veteran's left leg 
pain was undeterminable.  The RO issued a supplementary SOC, 
characterizing the veteran's service connection claim as one 
for a left knee condition, and denied service connection.  

In a statement received September 1998, the veteran indicated 
that the last private physician to treat his left leg was Dr. 
E. B. Whitley, whose office submitted a statement in 
September 1997 indicating that all of the veteran's records 
were destroyed by fire.  The veteran also attached a copy of 
an February 1986 examination from the office of E. M. Litz, 
M.D., indicating treatment for left knee pain.

By Board decision of October 2000, the matter was remanded to 
the RO to obtain complete VA outpatient treatment records and 
readjudicate the veteran's request to reopen his claim of 
service connection consistent with Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), and 38 C.F.R. § 3.156(a).  
Furthermore, the remand instructed that the veteran be 
notified that "new and material evidence" in his case 
required the submission of medical evidence demonstrating a 
chronic, diagnosed disability of the left leg related to left 
leg pain in service.  The Board appropriately characterized 
the issue as regarding a left leg disorder.

Treatment records originating from the Beckley VAMC, and not 
previously associated with record, include a February 1998 x-
ray examination.  The February 1998 examination reported 
normal left tibia and fibula.  In a statement received 
November 2000, the veteran indicated that relevant private 
treatment records were unobtainable, and that he was 
receiving Social Security disability benefits. 

In a supplemental SOC issued in January 2001, per Board 
remand instruction, the RO readjudicated the veteran's 
request to reopen his claim of entitlement to service 
connection for a left leg disorder.  The RO determined that 
the veteran had not submitted new and material evidence 
warranting the reopening of his claim.

II.  Analysis

Although the RO found that new and material evidence had not 
been submitted to reopen the veteran's claim for service 
connection, the Board must independently address the 
question.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. 
Cir. 1996).  The Board must review all of the evidence 
submitted since the last final disallowance in order to 
determine whether the claim may be reopened.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  "New and material" 
evidence is relevant evidence that has not been previously 
submitted, which is neither cumulative nor redundant and, by 
itself or in connection with other evidence of record, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000).  In 
determining whether newly proffered evidence is material, the 
credibility of the evidence is presumed for the limited 
purpose of ascertaining materiality.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

The Board's review of evidence, for the purposes of reopening 
the claim, includes all evidence presented subsequent to the 
August 1988 RO decision that denied entitlement to service 
connection for a left leg disorder.  The August 1988 decision 
is the final disallowance of the claim of record, as the 
veteran did not file a timely appeal.  

Following a complete review of the claims folder, the Board 
finds that new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder and that further case development is 
warranted (as outlined in the REMAND portion of this 
decision).  Newly submitted evidence includes a copied 
portion of an examination report attached to an disability 
examination notice from the Social Security Administration 
(SSA).  The SSA examination report indicates a diagnosis of 
chronic periostitis of the shinbones.  The Board finds that 
SSA examination excerpt constitutes new and material 
evidence.  Assuming credibility, the aforementioned evidence 
suggests chronicity, which may substantiate a relationship 
between the veteran's current left leg disorder and the 
asserted in-service injury.  38 C.F.R. § 3.303(b).  However, 
for service connection purposes, a medical opinion is 
required to determine whether any current chronic periostitis 
of the shin bones or post-service symptoms are etiologically 
related to an incident of his service, as such would be 
beyond the competency of a layperson.  Hence, the REMAND 
below.


ORDER

New and material evidence to reopen the claim for entitlement 
to service connection for a left leg disorder has been 
submitted.  Accordingly, to this extent, the appeal is 
granted.



REMAND

Further development is warranted to comply with the duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000.  The Veterans Claims Assistance Act of 2000 provides, 
in pertinent part, that a VA examination is necessary when 
there is insufficient medical evidence to decide a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  The Board acknowledges the 
development efforts of the RO as demonstrated by providing 
the veteran with a July 1998 VA examination.  However, the 
aforementioned VA examination did not address the May 1998 
SSA examiner's diagnosis of chronic periostitis of the 
shinbones, which would be helpful in the determination of the 
claim.  Although the veteran has stated his belief in the 
matter of etiology, as a layperson, the veteran is not 
competent to give a medical opinion concerning a current 
medical diagnosis of disability and its relation, if any, to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, inasmuch as there is insufficient medical evidence 
to decide the claim, the veteran should be afforded another 
VA examination.

In this regard, the evidence of record does not include all 
the veteran's Social Security records.  The RO should make 
proper inquiry and request complete Social Security records, 
as such records may be pertinent to the veteran's claim for 
service connection.  See Veterans Claims Assistance Act of 
2000, 114 Stat. at 2097-98; Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
If the veteran fails to report for any scheduled examination, 
a decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should contact the Social 
Security Administration (SSA) and request 
all medical and administrative records 
used by that agency with respect to the 
veteran's application for SSA benefits.  
All attempts to secure these records must 
be documented, and any records received 
should be associated in the claims 
folder.

3.  The veteran should be contacted and 
asked to submit the names and addresses 
of all medical providers from whom he has 
received treatment for a left leg 
disability since discharge from service.  
The RO should obtain all indicated 
records.  If the RO is unable to obtain 
such records, this fact should be made 
known to the veteran, and he should be 
afforded the opportunity of obtaining the 
records on his own.  

4.  Dr. Gobunsuy, M.D. should be 
contacted and asked to provide 
information concerning any clinical and 
x-ray findings used to support his 
diagnosis of chronic periostitis of the 
veteran's shin bones.  If this physician 
does not respond, the veteran should be 
given the opportunity to obtain such 
information for the VA.

5.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded an 
appropriate VA examination to determine 
the correct diagnosis and etiology of any 
chronic disability of the left lower leg 
alleged to be the residual of in-service 
left leg injury.  It is imperative that 
the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, to include a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  The 
physician should render an opinion, as to 
whether it is as least as likely as not 
that any current chronic left leg 
disability had its onset in or is 
otherwise etiologically related to an 
incident of service.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a legible report.  If the examiner 
disagrees with any other medical opinion 
of record, it would be helpful if the 
reasons for such disagreement be set 
forth for the record.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement to service connection for a 
left leg disorder, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.655 (as appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide 







expeditious handling of all cases that have been remanded by 
the Board and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.)



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).

